Citation Nr: 1719944	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-16 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected migraine headaches since April 9, 2013.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to April 9, 2013.

3.  Entitlement to a TDIU since April 9, 2013.


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to August 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A November 2005 rating decision granted entitlement to service connection for headaches and assigned a noncompensable rating effective March 19, 1998.  A March 2009 rating decision awarded an initial 10 percent disability rating for headaches effective March 19, 1998.  An October 2009 rating decision denied entitlement to a TDIU.  

In January 2012, the Board remanded the appeal to the AOJ for additional development.  

Thereafter, a March 2014 rating decision awarded a 30 percent rating for headaches effective April 9, 2013.

In March 2015, the Board, in pertinent part, denied a rating in excess of 10 percent for headaches, prior to April 9, 2013, and remanded the issues of entitlement to a rating in excess of 30 percent since April 9, 2013, as well as entitlement to a TDIU, for further development.  

This decision bifurcates the issue of entitlement to a TDIU into two separate time periods; prior to April 9, 2013 and since April 9, 2013.  Such bifurcation of the issue permits a grant of benefits under 38 C.F.R. § 4.16(a) to which the evidence that is of record shows the Veteran is entitled, without delay of this grant of benefits awaiting compliance with procedural adjudication of the remainder of the TDIU appeal under 38 C.F.R. § 4.16(b) for the period for which the service-connected disabilities did not meet the combined rating percentage criteria.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The issue of entitlement to a TDIU prior to April 9, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the evidence demonstrates that since April 9, 2013, the Veteran's migraine headaches have more nearly approximated completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  As of April 9, 2013, the Veteran met the schedular criteria for a TDIU, and his service-connected disabilities precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Since April 9, 2013, the criteria for a 50 percent rating for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2.  As of April 9, 2013, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to grant the Veteran's claim of entitlement to a TDIU from April 9, 2013 is completely favorable, no further action with respect to that issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

The rating issue on appeal arises from disagreement with the initial rating following the grant of service connection.  In cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 38 C.F.R. § 3.159(b)(3)(i).  

The Board finds that VA has satisfied its duty to notify under the VCAA.  Although complete notice was not provided to the Veteran prior to the November 2005 rating decision granting entitlement to service connection, essential notice, to include the rating criteria for migraine headaches, was provided in the March 2009 Statement of the Case, and the claim was thereafter readjudicated.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  Regarding any content deficiency in the provided notice, the Veteran has had a meaningful opportunity to participate in the decision on his claim at all stages of the process, the Veteran has not asserted any specific prejudice as a result of a notice defect, and prejudice from a notice error is not presumed.  See Sanders v. Shinseki, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.


VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), extensive private treatment records, clinic records from multiple VA facilities, VA examination reports and medical and legal documents associated with an award of disability benefits with the Social Security Administration (SSA).  There are no outstanding requests to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As pertinent to the issue decided herein, the Veteran was afforded a VA examination in August 2016 to determine the severity of his migraine headaches.  The examination is adequate as it includes a review of the record and a full examination, addressing the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board also finds that the August 2016 examination report substantially comply with its March 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As directed by the Board, the examiner reviewed the claims file and provided adequate rationales for the conclusions reached.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  No further notice or assistance is required.  38 U.S.C.A. § 5103A(a)(2) (West 2014).

II. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran's migraine headaches are currently evaluated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Diagnostic Code 8100 provides that migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  Id.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants a 50 percent disability rating.  Id.

The rating criteria do not define "prostrating," nor has the Court.  By way of reference, the Board notes that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), defines "prostration" as "extreme exhaustion or powerlessness."  

Finally, in assigning a disability rating, "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As the rating criteria under 38 C.F.R. § 4.124a, DC 8100, do not explicitly contemplate the ameliorative effects of medication, the assigned rating for migraine headaches should contemplate the frequency of characteristic prostrating attacks that would occur without medication.

Turning to the evidence of record, on VA C&P examination dated April 9, 2013, the Veteran described his current headaches as a constant, frontal and bitemporal pain which sometimes radiated to the occipital region.  He occasionally experienced photophobia, but denied phonophobia, nausea, vomiting or other associated neurologic symptoms.  He reported concentration difficulty during headaches, and sometimes had to lie down.  His symptoms typically lasted less than one day in duration.  The examiner described the Veteran as not having not having characteristic prostrating attacks of migraine headache pain, but having very frequent prostrating and prolonged attacks of non-migraine headache pain.  

Thereafter, a July 2013 VA clinic record noted the Veteran's report of throbbing, pounding headaches with photophobia on a daily basis.  He was offered a prescription of Imitrex.

The Veteran was afforded a VA examination in August 2016.  The Veteran reported migraine headaches triggered by bright lights and body pain.  He indicated that his headaches have worsened in severity and frequency recent years.  The Veteran reported that his headaches occur daily, on average, and can be severe enough to be debilitating/prostrating up to twice per week.  The Veteran endorsed photophobia, nausea, and visual changes.  The Veteran described his headache pain as pulsating or throbbing on both sides of his head, and he indicated that the pain worsens with physical activity.  The examiner indicated that the Veteran had characteristic prostrating attacks of migraine/non-migraine headache pain, on average, once every month over the last several months.  The examiner also indicated that the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  However, the examiner also opined that the Veteran's headache condition impacted his ability to work because "[a]s a result of the frequent prostrating attacks (described by [V]eteran as twice per week) employment in any capacity would be severely impaired."

Based on this evidence, the Board finds that the Veteran's headaches are manifested by very frequent prostrating and prolonged attacks.  The Board also finds that the Veteran's headaches result in at least some economic inadaptability, as shown by the August 2016 VA examiner's opinion that "employment in any capacity would be severely impaired."   

The Board acknowledges the findings of the August 2016 VA examiner that the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  However, the Board notes that the examiner provided no rationale to support this finding.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  Moreover, the report is internally inconsistent in that the free text describing the Veteran's subjective symptoms is inconsistent with the examiner's conclusion that the Veteran did not have very prostrating and prolonged attacks.  Additionally, the examiner's conclusion that the Veteran's frequent prostrating attacks would severely impact employment in any capacity is inconsistent with the conclusion that the Veteran's headaches do not result in severe economic inadaptability.  Furthermore, the opinion does not consider the Veteran's lay statements.  The Veteran is competent to report the frequency of his headaches and accompanying symptoms such as nausea, photophobia, and visual changes.  See Layno, 6 Vet. App. at 469.  The Board also finds him credible in this regard as there has nothing in the record that impugns his statements as to the nature, severity, and frequency of his headaches.  

VA regulations provide that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for the rating.  38 C.F.R. § 4.7.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability picture more closely approximates a 50 percent disability rating since April 9, 2013.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

By way of this decision, the Veteran is currently in receipt of the maximum schedular evaluation available for his disability since April 9, 2013.  A rating in excess of 50 percent is not available under any other provision of the rating schedule that is relevant.  The Board has carefully reviewed the rating schedule and finds no other Diagnostic Code that would provide a basis to grant a higher evaluation for this disorder.  In essence, the Veteran currently has the highest possible schedular rating provided for migraine headaches.  

III. TDIU

The Veteran contends that his service-connected disabilities prevent him from securing or following any substantially gainful employment.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

By way of the decision above, from April 9, 2013 to August 3, 2016, the Veteran was service-connected for the following disabilities: (i) migraine headaches, rated as 50 percent disabling; (ii) right ankle fracture residuals, rated as 20 percent disabling; and (iii) lumbosacral strain, rated as 20 percent disabling.  These disabilities combine to a 70 percent rating, and the Veteran met the schedular criteria for a TDIU outlined above.  38 C.F.R. § 4.16 (a).

Since August 4, 2016, the Veteran was service-connected for the disabilities noted above, as well as radiculopathy of both lower extremities, rated as 20 percent disabling for each extremity.  With consideration of the bilateral factor, these disabilities combine to an 80 percent rating, and the Veteran meets the schedular criteria for a TDIU.  

Thus, at all times since April 9, 2013, the Veteran met the schedular requirements for a TDIU.  Accordingly, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).

The evidence shows that the Veteran last worked in a substantially gainful occupation in 1996 as a process engineer.  See February 2009 VA 21-8940; SSA records.  The Veteran graduated from college with degrees in computer information and paralegal studies.  See February 2009 VA 21-8940.

After a careful review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, rendered him unable to secure or follow a substantially gainful occupation since April 9, 2013. 

As discussed above, the evidence of record shows that the Veteran's migraine headaches significantly affect his occupational functioning.  Specifically, the August 2016 VA examiner opined that "employment in any capacity would be severely impacted" due to the Veteran's frequent prostrating attacks.  The record also reflects that the Veteran's migraine headaches affect his ability to concentrate.

In addition to the evidence cited above regarding the occupational impact of the Veteran's headaches, the record contains a September 2016 VA examination report, which shows that the Veteran's low back condition impacts his ability to work due to an inability to stand or sit for any length of time, difficulty concentrating, and the use of narcotic pain relievers.  VA treatment records confirm that the Veteran is prescribed narcotic pain medicine for his low back and right ankle disabilities.  The record also contains an April 2013 VA general medical examination report showing that the Veteran's low back disability, right ankle disability, and headache disability impact his ability to work.  Although the April 2013 VA examiner ultimately opined that the Veteran's service-connected disabilities did not render him totally unemployable, the examiner did note that the Veteran's service-connected disabilities "might restrict some potential occupational choices."

After a careful review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation since April 9, 2013.  Thus, the Board finds that entitlement to a TDIU is warranted from April 9, 2013.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

A 50 percent rating is granted for migraine headaches from April 9, 2013, subject to regulations governing the payment of monetary benefits.

A TDIU is granted from April 9, 2013, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With regard to the issue of entitlement to a TDIU prior to April 9, 2013, remand is required for further development.  

For the period prior to April 9, 2013, the Veteran was service-connected for the following disabilities: (i) migraine headaches, rated as 10 percent disabling; (ii) right ankle fracture residuals, rated as 20 percent disabling; and (iii) lumbosacral strain, rated as 20 percent disabling.  These disabilities combine to a 40 percent rating.  Accordingly, the criteria for a TDIU under 38 C.F.R. § 4.16 (a) were not met. 

Even when the criteria under 38 C.F.R. § 4.16 (a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16 (b). 

In the present case, as discussed in detail above, there is evidence that suggests that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to April 9, 2013.  See 38 C.F.R. §§ 3.340, 4.16(b).  However, the Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, referral to the Director, Compensation Service, for consideration of entitlement to a TDIU prior to April 9, 2013 is warranted.  38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

1. Forward this case to the Director, Compensation Service for consideration of the assignment of a TDIU on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 4.16 (b) (2016).  In connection with the referral, the RO/AMC should include a full statement outlining the Veteran's service-connected disability, employment history, educational attainment, and all other factors having a bearing on the issue during the applicable timeframe.

2. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


